Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 06/22/2021 has been entered.  As directed by the amendment: claim 1 has been amended; and claims 2, 6, 13, 15, and 20-22 are cancelled. Thus claims 1, 3-5, 7-12, 14, and 16-19 are pending.
The amendment is sufficient in overcoming the previously indicated claim objection.
The prior art rejections are maintained for the reasons enumerated herein.
Response to Arguments
With Regard to the Rejections of Claims 1, 3, 18 and 19 under 35 U.S.C. § 103
The argument with respect to the prior art rejections have been fully considered, but are not found persuasive.
Applicant traverses the McClelland reference in that (Remarks, page 8 to 9):
The piston cylinder 62 is made of ferro-magnetic material, which in the present application is used to indicate that it is made of a material that is attracted to magnets, not that it is a magnet. Indeed, McClelland consistently uses the term "magnet" when referring to a permanent magnet such as the holding magnet 28 or the magnet 74 for example. Also, when discussing permanent magnets, McClelland describes them as "magnetically attracting" other components. For example, in paragraph 60 McClelland states "magnet 74 is oriented to magnetically attract piston cylinder 62", and in paragraph 61 McClelland states "Holding magnet 28 also magnetically attracts piston cylinder 62". The piston cylinder 62 is only described as being attracted by magnets, never as magnetically attracting. Therefore, as would be understood from the description of McClelland, the piston cylinder 62 is attracted to magnets, but is not itself a magnet. 

Furthermore, the piston cylinder 62 forms part of a magnetic piston switch 59 that is a normally open switch (see paragraph 60). As such, when the plug element 16 is disconnected from the receptacle element 14, the goal of the piston switch 59 is for the piston cylinder 62 to move away from the receptacle face 34 in order to break the electrical connection between the electrical contacts 70 and the receiving contacts 72. If the piston cylinder 62 was a magnet, it would17094296.1 June 22, 2021magnetically attract the conducting plate 60 

Additionally, the second sentence of paragraph 60 of McClelland states "When plug element 16 is separated from the receptacle element 14, no counter-force is exerted on piston cylinder 62, rod 64 or contact arms 68, causing the same to move away from receptacle face 34" (emphasis added). This clearly supports the Applicant's assertion that the piston cylinder 62 is not a magnet, because if the piston cylinder 62 was a magnet, there would be a counter force due to the magnetic force between the piston cylinder 62 and the conducting plate 60.

	In response, the examiner respectfully disagrees. Applicant’s traversal centers on the premise that 62, being ferromagnetic, is merely “attracted to magnets,” rather than being a magnet.  Such traversal is not considered persuasive as the plain and ordinary definition of “ferromagnetic” is “of or characteristic of substances such as iron, nickel, or cobalt, and various allows that exhibit extremely high magnetic permeability, a characteristic saturation point, and magnetic hysteresis” (www.thefreedictionary.com/ferromagnetic, viewed on 07/01/2021) or “noting or pertaining to a substance, as iron, that below a certain temperature, the Curie point, can possess magnetization in the absence of an external magnetic field; noting or pertaining to a substance in which the magnetic moments of the atoms are aligned” (www.dictionary.com/browse/ferromagnetic). 
U.S. Publication 2003/0197576 to Dionne et al. reiterates the above in paragraph 0004, which states the following:
A ferromagnetic material (also referred to as a "ferromagnet") is a substance (e.g. iron, nickel cobalt, other metals and various alloys) that exhibits extremely high magnetic permeability, the ability to acquire high magnetization in relatively weak magnetic fields, a characteristic saturation point, and a magnetic hysteresis. A ferrimagnetic material (also referred to as a "ferrite") is a substance (e.g. iron oxides) that possesses magnetic properties comparable in some respects to the magnetic properties of ferromagnetic substances. Although the magnetic strength of ferrites tends to be weaker than that of the ferromagnetic metals, an important and distinguishing feature of ferrites is that they exhibit a dielectric or electrical insulating property…


	U.S. Publication 2004/0210289 to Wang et al. refers to a material that exhibits ferromagnetism and provides the following definition for ferromagnetism:
…Ferromagnetism is a property, exhibited by certain metals, alloys, and compounds of the transition (iron group) rare earth and actinide elements, in which the internal magnetic moments spontaneously organize in a common direction; ferromagnetism gives rise to a permeability considerably greater than that of vacuum and to magnetic hysteresis….
Serial No.: 15/418,095 	
	Here, “hysteresis” is used to mean “the lag in a variable property of a system with respect to the effect producing it as this effect varies, esp the phenomenon in which the magnetic flux density of a ferromagnetic material lags behind the changing external magnetic field strength” (www.thefreedictionary.com/hysteresis). Similarly, “magnetic hysteresis” refers to a ferromagnetic material becoming magnetized as a result of a magnetic field, such that the material remains magnetized after the magnetic field is removed (See attached NPL title Magnetic Hysteresis).
	Based on the above, the examiner finds applicant’s traversal unpersuasive as the ferromagnetic piston 62 of McClelland is not merely just “attracted to” a magnet.  As piston 62 of McClelland is subjected to a magnetic field from magnets 28 and 74 (which are disclosed, explicitly, as magnets), piston 62 would retain magnetization since such is a material property of ferromagnetic materials.
	The examiner further cites to the Remarks filed 12/15/2020 (page 9), in which the applicant stated the following:
However, as can be seen in Figure 5 of McClelland and as recited at paragraph 45 of McClelland the adaptor 10 includes "conductive arms 29 positioned on opposite sides of holding magnet 28 within plug element 16. The conductive arms 29 of the illustrated embodiment are magnetically conductive metal plates... In the illustrated embodiment, the conductive arms 29 protrude slightly from plug face 26 while holding magnet 28 is embedded within plug element 16 behind magnet retainer 27. Holding magnet 28 

The Applicant submits that since the conductive arms 29 are magnetized and create an attractive force, the conductive arms 29 are magnets. As explained above, these arms/magnets 29 protrude from the plug face 36. Therefore, not every magnet of McClelland is disposed completely inside the connector (plug element 16). 

	For the same reasons, the examiner contends that piston 62, being ferromagnetic, and subjected to magnetic fields from magnets 74 and 28, is magnetized and, therefore, amounts to a magnet.
	Applicant further traverses, with continued reference to McClelland, in that (page 9):
With regard to the magnet 74, the Applicant agrees with the Examiner that magnet 74 is a magnet that is disposed completely inside the connector 14, however the magnet 74 plays no role in magnetically connecting the receptacle element 14 to the plug element 16. The role of the magnet 74 is to attract the piston cylinder 62 away from the conducting place 60. The magnet 74 is used as an alternative to the piston spring 66 or to complement the piston spring 66. Furthermore, the magnet 74 is optional. As indicated in paragraph 60 "In an alternative embodiment, a second magnet 74 might be located at the end of piston chamber 61 opposite conducting plate 60". As such, this indicates that the magnet is not used to magnetically connect receptacle element 14 and plug element 16 to each other. 

	In response, the examiner respectfully disagrees. Applicant’s contention that magnet 74 plays no role in magnetically connecting element 14 to plug 16 is not considered persuasive.  Paragraph 0061 states that “The force exerted by holding magnet 28 on piston cylinder 62 is greater than the force of piston spring 66 or second magnet 74, alone and when combined. If plug element 16 is connected to receptacle element 14 such that their faces are properly aligned, then magnetic force from holding magnet 28 causes piston cylinder 62 to move towards holding magnet 28. The magnetic force from holding magnet 28 is sufficient to maintain a releasable connection between the receptacle element 14 and plug element 16.” Here, magnet 28, ferromagnetic piston 
	Applicant further states the following:
As indicated in paragraphs 58 and 62 of McClelland, the embodiment of Figures 12 and 13 has a conducting plate 60 "located to connect with holding magnet 28 when the receptacle element 14 connects with plug element 16" (par. 58) and "the magnetic force from holding magnet 28 is sufficient to maintain a releasable connection between the receptacle element 14 and the plug element 16" (par. 62). As such, it is the holding magnet 28 provided on the plug element 16 that magnetically connects the receptacle element 14 to the plug element 16. As can be seen in Figure 12, the holding magnet 28, in addition to being provided on the plug element 16, is not disposed completely inside the plug element 16 and is not covered on all sides thereof by outer surfaces of the plug element 16. 

	In response, the examiner respectfully disagrees as applicant’s traversal is a mischaracterization of the rejection at hand.  That is, magnet 28 is not used to refer to the claimed “first magnet” of the first connector.  While magnet 28 is a magnet that produces a magnetic field, applicant’s traversal is refuting a position not made by the examiner.
	For such reasons, the examiner maintains the prior art rejections under 35 USC 103.Art Unit: 3761
Examiner: DODSON, Justin C.
Response to Office Action
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basson (U.S. Publication 2012/0291184) in view of McClelland (U.S. Publication 2014/0099808).
Regarding claim 1, Basson discloses a helmet (Figs. 1-8, helmet 1, paragraph 0003, helmets and headwear; abstract, helmet having an electronic device) comprising:
a helmet shell comprising an inner shell (fig. 8, inner shell taken as 51, which forms at least a part of the damping and/or padding, para. 0046) and an outer shell (Fig. 8, rigid shell 2 having a longitudinal plane of symmetry P; para. 0030a visor (double lens face shield 20, lens 28 and 30) attached to the helmet shell (Figure 2, visor 20 has apertures 54/56, etc. that connect to shell 22; Col. 4, lines 4-9);
a visor being pivotally attached to the helmet shell (para. 0038-0039, helmet 1 comprises a visor 31 or 32 pivotally attached to the helmet between a lowered use position and a high retracted position
an electrical device attached to at least one of the helmet shell (22) and the visor (para. 0040; the helmet can be equipped with a night vision device, a mouth lamp, and/or communication members, such as a microphone 59 and loudspeakers);
a receiver (input port 69, that receives flexible member 70) attached to a back of the helmet shell (Fig. 8, shows input port 69 on the back of helmet 1, that is, on the side of the helmet opposite facial opening 3); 
a wire (77) electrically connecting the receiver (69) to the electrical device (Fig. 8 and para. 0047; cable 70 connects to helmet 1 via input port 69 in order to supply power to electrical connecting device 50; See also paragraphs 0040 and 0044),  the wire passing between an inner surface of the inner shell and the outer shell (Further, with respect to Figure 8 and paragraph 0047, cable 77 provides an electrical connection between the electronic connecting device 50 and the electrical device; Cable 77 passes between an inner surface of the inner shell 51 and outer shell 2; Basson teaches that having the cable in such a manner provides protection for the cable, thereby reducing and/or preventing the risk of the cable catching on external elements)
an electrical connector assembly comprising:
a flexible member (cable 70)
a first connector connected to a first end of the flexible member (cable 70 is engaged with input port 69-para. 0044, Figure 8.  The first connector is considered the connection between 70 and 69.  A physical connector is considered inherently disclosed as some form of physical connector is necessary to engage receiver 69),
the first connector connecting (mechanically and electrically) the first end of the flexible member (70) to the receiver (69) at a position spaced from the visor (visor 31/32; As shown in Figure 8, the first connection is on a rear side of the helmet, spaced from the visor), the first connector electrically connecting the first end of the flexible member to the electrical device via the receiver and the wire (cable 70 connects power supply system to the helmet via receiver 69, where wire 77 enables electrical connection to the  electrical device-para. 0044 and 0047; Therefore, the first connector of cable 70 electrically connects the first end of 70 to the electrical device via the receiver 69 and the wire 77), and
a second connector connected to a second end of the flexible member (para. 0044, one end of cable 70 is connected to the power supply system and another end is connected to receiver 69 in order to supply the electrical device with power.  The second connector is considered the end of 70 that is connected to the power supply system, where some form of physical connection is inherently necessary) and electrically connected to the electrical device via the flexible member and the first  connect to a power source (para. 0044 and 0047. As stated above, the second connector of 70 is connected to the power supply system, which supplies the electrical device with power via cable 70, the first connector, receiver 69, wire 77.). 
Basson further discloses the visor being configured to pivot independently from a connection between the first connector and the receiver (para. 0038-0039, helmet 1 comprises a visor 31 or 32 pivotally attached to the helmet between a lowered use position and a high retracted position. As best shown in Figures 6-8; the visor is configured to pivot independently from the connection between receiver 69 and the first connector).
While Basson discloses the flexible member (70) being connected to the helmet shell as described above, Basson is silent on such connection being magnetic, with the first connector including at least one first magnet, each of the at least one first magnet being disposed completely inside the first connector, each of the least one first magnet being covered on all sides thereof by outer surfaces of the first connector, the outer surfaces of the first connector including a first surface covering a receiver-facing side of each of the at least one first magnet, and the first surface being disposed longitudinally between the receiver and the receiver-facing side of each of the at least one first magnet.  

    PNG
    media_image1.png
    361
    538
    media_image1.png
    Greyscale

Figure 12 of McClelland

McClelland teaches that it is known in the art of electrical connectors (Abstract; “power adapter for maintaining a connection between a plug and a receptacle,” where such connection utilizes magnets; para. 0002; Figures 12-13; plug element 16 which engages receptacle element 14-para. 0058. See also paragraph 0009, “for use in maintaining an electrical connection between an electrical device and a source of electricity”) for the first connector (14) to include at least one first magnet (piston 62 being ferro-magnetic, para. 0059, magnet 74-para. 0060) being disposed completely inside the first connector, the least one first magnet being covered on all sides thereof by outer surfaces of the first connector (As shown in Figure 12 above, 62 and 74 are within 14 and covered on all sides thereof), the outer surfaces of the first connector including a first surface (34/60) covering a receiver-facing side of each of the at least one first magnet (62/74), and the first surface (34/60) being disposed longitudinally between the receiver (16) and the receiver-facing side of each of the at least one first para. 0058, “conducting plate 60 located on the receptacle face 34 and located to connect with holding magnet 28 when the receptacle element 14 connects with plug element 16. The conducting plate 60 of the illustrated embodiment is thin and electrically and magnetically conductive. Also, the conducting plate 60 of this embodiment is flush with the receptacle face 34. Behind the conducting plate 60 is an at least substantially cylindrically shaped piston chamber 61.”) (para. 0061, “Holding magnet 28 also magnetically attracts piston cylinder 62, but in a direction opposite the force exerted by piston spring 66 and second magnet 74. The force exerted by holding magnet 28 on piston cylinder 62 is greater than the force of piston spring 66 or second magnet 74, alone and when combined. If plug element 16 is connected to receptacle element 14 such that their faces are properly aligned, then magnetic force from holding magnet 28 causes piston cylinder 62 to move towards holding magnet 28. The magnetic force from holding magnet 28 is sufficient to maintain a releasable connection between the receptacle element 14 and plug element 16. As the piston cylinder 62 moves towards and touches conducting plate 60, rod 64 and contact arm 68 also move causing electrical contacts 70 to electrically engage receiving contacts 72. When electrical contacts 70 engage receiving contacts 72, an electrically conductive path is created between male connector 22 and receptacle side contacts 30 and plug side contacts 32.”) (In this embodiment, McClelland states that 60 is electrically and magnetically conductive.  Here, being magnetically conductive is different than being magnetic in that 60 does not produce or create a magnetic field or an attractive force.  Rather, 60 merely conducts the magnetism between magnet 28 and 62).
para. 0027. See also paragraphs 0003 and 0009). Furthermore, using the magnetic connection that provides an electrical connection between a power source and an electrical device would amount to a simple substitution of art recognized connections (mechanical connection via male/female ports vs. magnetic connection) performing the same function of providing a physical and electrical connection between a power source and an electrical device and the results of the substitution would have been predictable.  See MPEP 2144.06-II.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Basson with McClelland, by replacing the mechanical connection between the first connector and receiver of Basson, with the teachings of McClelland, in order to provide an electrical connector that maintains an electrically conductive relationship between the first connector and the receiver and enables release or breakaway from the connection between the first connector and the receiver when a force is applied without damaging the first connector or receiver (para. 0027. See also paragraphs 0003 and 0009). Furthermore, using the magnetic connection that provides an electrical connection between a power source and an electrical device would amount to a simple substitution of art recognized connections (mechanical connection via male/female ports vs. magnetic connection) performing the same function of providing a physical and electrical connection between a power source 
Regarding claim 3, the primary combination, as applied in claim 1, teaches each claimed limitation.
Basson further discloses the electrical device being attached to the visor (para. 0040; the electrical device is fastened to 11; Visor 31/32 is attached to 11-para. 0038-0039. Therefore the electrical device is indirectly attached to the visor).
Regarding claim 18, the primary combination, as applied in claim 1, teaches each claimed limitation.
Basson further discloses the power source being a battery for a vehicle (para. 0044, power supply system of an aircraft; para. 0045, the power supply system may include batteries or battery cells).
Regarding claim 19, the primary combination, as applied in claim 1, teaches each claimed limitation.
Basson further discloses the connection between the first connector and the receiver to be at a fixed position at a back of the helmet shell (Fig. 8, shows input port 69 on the back of helmet 1, that is, on the side of the helmet opposite facial opening 3.  Accordingly the connection between the first connector and the receiver is at a fixed position at a back of the helmet shell).
Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basson (U.S. Publication 2012/0291184) in view of McClelland (U.S. Publication 2014/0099808), and in further view of Hong (U.S. Patent 5694650).
Regarding claim 4, the primary combination, as applied in claim 3, teaches each claimed limitation except for the electrical device being a heating element.
Hong teaches that it is known in the art of helmets having electrical devices (Col. 1, lines 5-11; electrically heated visor for defogging the interior surface.  See Figures 1-7) for an electrical device (electrodes 90/92) to be a heating element (col. 5, lines 52-57 discloses flowing current between 90 and 92 in order to generate heat, which is then used to defog face lens 30 of the visor).
The advantage of combining the teachings of Hong is that in doing so would provide an electrical device that enables defogging of the visor, thereby preventing a user’s vision from being obscured (Col. 1, lines 13-22).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Basson, as modified by McClelland, with Hong by either adding to or replacing the electrical device(s) of Basson, with the teachings of Hong, in order to provide an electrical device that enables defogging of the visor, thereby preventing a user’s vision from being obscured (Col. 1, lines 13-22).
Regarding claim 5, the primary combination, as applied in claim 4, teaches each claimed limitation.
Basson teaches the flexible member being a flexible cord (para. 0044; power cable 70).
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basson (U.S. Publication 2012/0291184) in view of McClelland (U.S. Publication 2014/0099808), and Hong (U.S. Patent 5694650), and in further view of Rohrbach et al. (U.S. Publication 2007/0072443), hereinafter Rohrbach.
Regarding claim 7-8, the primary combination, as applied in claim 4, teaches each claimed limitation except as detailed below.
McClelland further teaches, with respect to claim 7, the first connector (14) comprising:
at least one first electrically conductive pin (para. 0059, “The electrical contacts 70 are electrically connected to male connector 22 and maintain such electrical connection regardless of their position. The receiving contacts 72 are electrically connected to receptacle side contacts 30. Thus, when electrical contacts 70 are connected to receiving contacts 72, there is an electrically conductive path (that is, current will flow) between male connector 22 and receptacle side contacts.” Para. 0047, “contacts 30 and plug side contacts 32 are capable of differing designs and configurations. In alternative embodiments, the plug side contacts 32 and receptacle side contacts 30 could be pins, wires, plates, brackets, metal clips or other suitable features, mechanisms or devices for creating a conductive path between the plug element 16 and receptacle element 14 when the plug face 36 is engaged with or adjacent to receptacle face 34.”) provided on the first surface (34/609), the at least one first electrically conductive pin being electrically connected to the second connector via the flexible cord (provide a conductive path between the power source, 14, 16, cord 25, etc. Figs. 1-3 ); and
at least one second electrically conductive pin (see citations above) provided on the first surface, the at least one second electrically as detailed above).
McClelland further teaches, with respect to claim 8, that the receiver (16) comprises
at least one first conductive element (first 32) electrically connected to the electrical device (paragraphs 0009 and 0047; ), the at least one first conductive element and the at least one first conductive pin being electrically connected when the first connector is connected to the receiver (as detailed above) (See also Figure 13 showing connection) (para. 0059, “The electrical contacts 70 are electrically connected to male connector 22 and maintain such electrical connection regardless of their position. The receiving contacts 72 are electrically connected to receptacle side contacts 30. Thus, when electrical contacts 70 are connected to receiving contacts 72, there is an electrically conductive path (that is, current will flow) between male connector 22 and receptacle side contacts 30.”) (para. 0061 “The magnetic force from holding magnet 28 is sufficient to maintain a releasable connection between the receptacle element 14 and plug element 16. As the piston cylinder 62 moves towards and touches conducting plate 60, rod 64 and contact arm 68 also move causing electrical contacts 70 to electrically engage receiving contacts 72. When electrical contacts 70 engage receiving contacts 72, an electrically conductive path is created between male connector 22 and receptacle side contacts 30 and plug side contacts 32.”
at least one second conductive element (second 32) electrically connected to the electrical device (paragraphs 0009, “for use in maintaining an electrical connection between an electrical device and a source of electricity”), the at least one second conductive element and at least one second electrically conductive pin being electrically connected when the first connector is connected to the receiver (as detailed above);
at least one second magnet (holding magnet 28) for selectively connecting to the at least one first magnet (62) to selectively magnetically connect the first connector to the receiver (para. 0061, “Holding magnet 28 also magnetically attracts piston cylinder 62… The force exerted by holding magnet 28 on piston cylinder 62 is greater than the force of piston spring 66 or second magnet 74, alone and when combined. If plug element 16 is connected to receptacle element 14 such that their faces are properly aligned, then magnetic force from holding magnet 28 causes piston cylinder 62 to move towards holding magnet 28. The magnetic force from holding magnet 28 is sufficient to maintain a releasable connection between the receptacle element 14 and plug element 16. As the piston cylinder 62 moves towards and touches conducting plate 60, rod 64 and contact arm 68 also move causing electrical contacts 70 to electrically engage receiving contacts 72”).
The advantage of combining the teachings of McClelland is that in doing so would provide an electrical connector that maintains an electrically conductive relationship between the first connector and the receiver and enables release or breakaway from the connection between the first connector and the receiver when a para. 0027. See also paragraphs 0003 and 0009), as well as, creating a conductive path between the connector and receiver when engaged.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Basson, as modified by McClelland and Hong, by further adding to the first connector and receiver of the primary combination, with the teachings of McClelland, in order to provide an electrical connector that maintains an electrically conductive relationship between the first connector and the receiver and enables release or breakaway from the connection between the first connector and the receiver when a force is applied without damaging the first connector or receiver (para. 0027. See also paragraphs 0003 and 0009), as well as, creating a conductive path between the connector and receiver when engaged.
The primary combination teaches all the claimed limitations as shown above, except for the first connector having at least one projection extending outwardly in relation to the first surface and the receiver having at least one recess for selectively receiving the at least one projection when the first connector is connected to the receiver.
Rohrbach teaches that it is known in the art of electrical connectors using magnets (Title; para. 0002, magnetic connector to connect an electrical device to a power supply; Figure 7, first connector 200 which engages receiver 250) (First connector 200 also comprises spring loaded electrical contact pins 120-para. 0030-which engage corresponding electrical contacts 160 of the receiver-para. 0032) for the first connector (200) to have at least one projection (projection 119) extending outwardly 119 extends outwardly relative to the surface of connector 200 facing receiver 250) and the receiver (250) to have at least one recess (159) for selectively receiving the at least one projection when the second connector is connected to the receiver (para. 0039, 119 and 159 are complementary that allow for one way of coupling receiver 250 and connector 200).
The advantage of combining the teachings of Rohrbach is that in doing so would provide a means of ensuring proper alignment between the electrically conductive pins and the conductive elements (para. 0039).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Basson, as modified by McClelland and Hong, with Rohrbach, by adding to the connector and receiver of the primary combination, with the teachings of Rohrbach, to in order to provide a means of ensuring proper alignment between the electrically conductive pins and the conductive elements (para. 0039).
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basson (U.S. Publication 2012/0291184) in view of McClelland (U.S. Publication 2014/0099808), Hong (U.S. Patent 5694650), and Rohrbach et al. (U.S. Publication 2007/0072443), hereinafter Rohrbach, and in further view of Lee (U.S. Publication 2011/0057781).
Regarding claims 9-10, the primary combination, as applied in claim 8, teaches each claimed limitation except for a signal transmitter attached to the inner shell, the signal transmitter configured to transmit a signal indicating the electrical connection between the receiver and the power source (claim 9), wherein the signal is a light signal (claim 10).
Figures 3-5, helmet 10), Lee teaches that it is known in the art to use a signal transmitter (transmitter 12) attached to the inner shell (Fig. 3, transmitter 12 indirectly attached to an inner side of helmet 10), the signal transmitter configured to transmit a signal indicating the electrical connection between the receiver and the power source, wherein the signal is a light signal (power supply device 16, transmitter 12 causes activation of lights 17-para. 0020; Transmitter causes activation of lights 17 only when connected to power source 16; That is, connection to power source 16 is necessary for the transmitter to transmit a signal to activate lights 17; As such, the structure of the prior art is capable, without further modification, of performing the claimed function as the prior art teaches each structural limitation claimed-MPEP 2114).
The advantage of combining the teachings of Lee is that in doing so would provide a visual indication as to various movements of the user, thereby improving traffic safety (Abstract).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Basson, as modified by McClelland, Hong, and Rohrbach, with Lee by adding to the inner shell of Basson, with the teachings of Lee, in order to provide a visual indication as to various movements of the user, thereby improving traffic safety (Abstract).
Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basson (U.S. Publication 2012/0291184) in view of McClelland (U.S. Publication 2014/0099808), and in further view of Koh (U.S. Patent 7341458).
Regarding claims 11-12, the primary combination, as applied to claim 1, teaches each claimed, including the receiver being a first receiver, except for the second connector comprising at least one second magnet to selectively magnetically connect the second connector to a receiver electrically connected to the power source (claim 11), the second connector comprising an electrical conductive disk, the electrical conductive disk being electrically connected to the electrical device via the flexible member and the first connector, and at least one spring loaded pin, the at least one spring loaded pin being electrically connected to the electrical device via the flexible member and the first connector (claim 12).
Koh teaches that it is known in the art of electrical connectors using magnets (Col. 1, lines 7-12; Figures 6-7 showing first and second connectors 10) for the second connector (10) to comprise at least one second magnet (magnet 14) to selectively magnetically connect the second connector to a receiver electrically connected to the power source (Col. 7, lines 16-25; magnet 14 of connector 10 engages magnet 14 ore receiver 20) (Col. 3, lines 15-25; power may be supplied to an electrical device via the connector), the second connector (10) comprising an electrical conductive disk (16) (Col. 6, lines 7-13; 16 is made of ferromagnetic material and plated with electrically conductive material), the electrical conductive disk being electrically connected to the electrical device via the flexible member and the first connector (cable 111 shown in Figure 2, and first and second connector 10), and at least one spring loaded pin (12) (Col. 5, lines 51-59; metal terminals 12 are made of an electrically conductive material and are internally provided with a spring), the at least one spring loaded pin being electrically connected to the electrical device via the flexible member and the first as detailed above, power being supplied to an electrical device occurs via the connector, which includes first and second connectors 10 and cable 111).
The advantage of combining the teachings of Koh is that in doing so would provide a connector assembly (first, second, third, etc. connectors 10) in which multiple connectors may be stacked and magnetically connected to the receiver, thereby reducing space (Col. 7, lines 20-25), while still providing an electrical connection in which damage resulting from an incorrect application of force or excessive force to the connector and/or receiver is prevented (Col. 7, lines 18-21).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Basson, as modified by McClelland, with Koh by replacing the second connector of Basson, with the teachings of Koh, in order to provide a connector assembly (first, second, third, etc. connectors 10) in which multiple connectors may be stacked and magnetically connected to the receiver, thereby reducing space (Col. 7, lines 20-25), while still providing an electrical connection in which damage resulting from an incorrect application of force or excessive force to the connector and/or receiver is prevented (Col. 7, lines 18-21).  Furthermore, utilizing a second connector having a magnet to magnetically connect the second connector to a second receiver appears to be nothing more than a mere duplication of parts, which does not produce new and unexpected results.  See MPEP 2144.04-VI-B.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basson (U.S. Publication 2012/0291184) in view of McClelland (U.S. Publication 2014/0099808), and Koh (U.S. Patent 7341458), and in further view of Rohrbach et al. (U.S. Publication 2007/0072443), hereinafter Rohrbach.
Regarding claim 14, the primary combination, as applied in claim 12, teaches each claimed limitation including the at least one spring loaded pin being at least one second spring loaded pin (as detailed in Koh above).
McClelland further teaches that the first connector (16) comprises:
a first electrically conductive disk (30) (para. 0047, “plug side contacts 32 and receptacle side contacts 30 could be pins, wires, plates, brackets, metal clips or other suitable features, mechanisms or devices for creating a conductive path between the plug element 16 and receptacle element 14 when the plug face 36 is engaged with or adjacent to receptacle face 34”), the first electrically conductive disk being electrically connected to the second connector via the flexible cord (provide a conductive path between the power source, 14, 16, cord 25, etc.- Figs. 1-3); 
at least one first pin, the at least one pin being electrically connected to the second connector via the flexible member (as detailed above)
McClelland further teaches that the first receiver (16) comprises:
a second electrical conductive disk (32) (para. 0047, “plug side contacts 32 and receptacle side contacts 30 could be pins, wires, plates, brackets, metal clips or other suitable features, mechanisms or devices for creating a conductive path between the plug element 16 and receptacle element 14 when the plug face 36 is engaged with or adjacent to receptacle face 34”) electrically connected to the electrical device (paragraphs 0009 and 0047; “for use in maintaining an electrical connection between an electrical device and a source of electricity”), the second electrical conductive disk establishing an as detailed above) (See also Figure 13 showing connection) (para. 0059, “The electrical contacts 70 are electrically connected to male connector 22 and maintain such electrical connection regardless of their position. The receiving contacts 72 are electrically connected to receptacle side contacts 30. Thus, when electrical contacts 70 are connected to receiving contacts 72, there is an electrically conductive path (that is, current will flow) between male connector 22 and receptacle side contacts 30.”) (para. 0061 “The magnetic force from holding magnet 28 is sufficient to maintain a releasable connection between the receptacle element 14 and plug element 16. As the piston cylinder 62 moves towards and touches conducting plate 60, rod 64 and contact arm 68 also move causing electrical contacts 70 to electrically engage receiving contacts 72. When electrical contacts 70 engage receiving contacts 72, an electrically conductive path is created between male connector 22 and receptacle side contacts 30 and plug side contacts 32.”); 
a conductive element (second 32) electrically connected to the electrical device (paragraphs 0009, “for use in maintaining an electrical connection between an electrical device and a source of electricity”), the conductive element and the at least one first pin being electrically connected when the first receiver is connected to the first connector (as detailed above);
at least one third magnet (holding magnet 28) for selectively connecting to the at least one first magnet (62) to selectively magnetically connect the first para. 0061, “Holding magnet 28 also magnetically attracts piston cylinder 62… The force exerted by holding magnet 28 on piston cylinder 62 is greater than the force of piston spring 66 or second magnet 74, alone and when combined. If plug element 16 is connected to receptacle element 14 such that their faces are properly aligned, then magnetic force from holding magnet 28 causes piston cylinder 62 to move towards holding magnet 28. The magnetic force from holding magnet 28 is sufficient to maintain a releasable connection between the receptacle element 14 and plug element 16. As the piston cylinder 62 moves towards and touches conducting plate 60, rod 64 and contact arm 68 also move causing electrical contacts 70 to electrically engage receiving contacts 72”).
The advantage of combining the teachings of McClelland is that in doing so would provide an electrical connector that maintains an electrically conductive relationship between the first connector and the receiver and enables release or breakaway from the connection between the first connector and the receiver when a force is applied without damaging the first connector or receiver (para. 0027. See also paragraphs 0003 and 0009), as well as, enable a solid contact between the connector and the receiver (para. 0048, spring loaded conductive pins enable a solid contact and provide improved contact between the receiver and the connector). 
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Basson, as modified by McClelland and Koh, by further adding to the first connector and receiver of the primary combination, with the teachings of McClelland, in order to provide an electrical connector that maintains an para. 0027. See also paragraphs 0003 and 0009), as well as, enable a solid contact between the connector and the receiver (para. 0048, spring loaded conductive pins enable a solid contact and provide improved contact between the receiver and the connector).
The primary combination of Basson, McClelland, and Koh teaches each limitation being claimed, except for the at least one pin being a spring loaded pin,  the first connector having a circumferential lip and the first receiver having a circumferential recess for selectively receiving the circumferential lip.
Rohrbach teaches that it is known in the art of electrical connectors using magnets (Title; para. 0002, magnetic connector to connect an electrical device to a power supply; Figure 7, first connector 200 which engages receiver 250) to use spring loaded pins (First connector 200 comprises spring loaded electrical contact pins 120-para. 0030-which engage corresponding electrical contacts 160 of the receiver-para. 0032) and for the first connector (200) to have a circumferential lip (119)) and the receiver (250) to have circumferential recess (159) for selectively receiving the circumferential lip (para. 0039, 119 and 159 are complementary that allow for one way of coupling receiver 250 and connector 200).
The advantage of combining the teachings of Rohrbach is that in doing so would provide electrical contacts that maintain contact with the corresponding contacts of the receiver (para. 0030), as well as, to provide a means of ensuring proper alignment between the electrically conductive pins and the conductive elements (para. 0039).
para. 0030), as well as, to provide a means of ensuring proper alignment between the electrically conductive pins and the conductive elements (para. 0039).
Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basson (U.S. Publication 2012/0291184) in view of McClelland (U.S. Publication 2014/0099808), Koh (U.S. Patent 7341458), and Rohrbach et al. (U.S. Publication 2007/0072443), hereinafter Rohrbach, and in further view of Lee (U.S. Publication 2011/0057781).
Regarding claims 16-17, the primary combination, as applied in claim 14, teaches each limitation being claimed as described above except for a signal transmitter attached to the inner shell, the signal transmitter configured to transmit a signal indicating the electrical connection between the first receiver and the power source (claim 16), wherein the signal is a light signal (claim 17).
Along the same field of endeavor of helmets (Figures 3-5, helmet 10), Lee teaches that it is known in the art to use a signal transmitter (transmitter 12) attached to the inner shell (Fig. 3, transmitter 12 indirectly attached to an inner side of helmet 10), the signal transmitter configured to transmit a signal indicating the electrical connection between the first receiver and the power source, wherein the signal is a light signal (power supply device 16, transmitter 12 causes activation of lights 17-para. 0020; Transmitter causes activation of lights 17 only when connected to power source 16; That is, connection to power source 16 is necessary for the transmitter to transmit a signal to activate lights 17; As such, the structure of the prior art is capable, without further modification, of performing the claimed function as the prior art teaches each structural limitation claimed-MPEP 2114).
The advantage of combining the teachings of Lee is that in doing so would provide a visual indication as to various movements of the user, thereby improving traffic safety (Abstract).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Basson, as modified by McClelland, Koh, and Rohrbach, with Lee by adding to the inner shell of Basson, with the teachings of Lee, to provide a visual indication as to various movements of the user, thereby improving traffic safety (Abstract).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529.  The examiner can normally be reached on Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/JUSTIN C DODSON/Primary Examiner, Art Unit 3761